RIGGS, J.,
dissenting.
The majority either misunderstands, mischaracterizes or chooses to ignore the issues actually raised by the parties. Moreover, the majority gratuitously decides this case solely on an issue of contract formation that is raised for the first time in the majority opinion.
*414Defendant made three assignments of error.1 Contrary to the majority, defendant never contended on appeal that there had been no offer. In fact, defendant’s brief, assignments of error and oral argument all but concede that a valid offer was made. Also, contrary to the majority’s characterization of the issues, defendant never contended that the contract of insurance failed because there was no “meeting of the minds” or because the offer was “too indefinite.”2 We should not create, and then base our decisions on, arguments that are not raised on appeal.
I dissent.

 Defendant’s brief lists the following “Questions Presented” as a summary of the assignments of error on appeal:
“1. Whether a $25,000 group term life insurance policy may be held an extension of a free $5,000 group term life insurance policy which had automatically terminated, where the two policies had separate certificates of insurance and different terms and conditions, and where the two policies related to the same master group policy?
“2. Where an insurer offers to allow a nine-month $5,000 group term life insurance policy by issuing a $25,000 group term life insurance policy under different terms and conditions, is Em acceptance required to effect the $25,000 coverage?
“3. May a grace period apply to extend coverage past the automatic termination date of a nine-month $5,000 group term life insurance policy to create $25,000 coverage under a new certificate of insurEmce with new terms Emd conditions, where the insured never accepted the insurer’s offer to provide $25,000 coverage?”


 The majority states that defendant argued that there was no offer or that the offer was too indefinite when it told the trial court that
“as a matter of law we have two separate proposed — two separate insurance policies here, insurance contract * * * and if that’s true, have two separate policies, then I think it’s clear that we have a failure of a condition precedent to the formation of any contract after March 15 because the premium was not paid during the lifetime.” 115 Or App at 413. (Emphasis supplied.)
Only by the greatest stretch of judicial imagination could that be interpreted as raising or preserving any question concerning the definiteness of the offer.